340 F.2d 306
Bruce GILREATH et al., Plaintiffs-Appellants,v.Theodore L. BEACH d/b/a Beach Manufacturing Company, Defendant-Appellee.
No. 15833.
United States Court of Appeals Sixth Circuit.
January 21, 1965.

Frederic B. Schramm, Cleveland, Ohio, for appellants, Schramm, Kramer & Sturges, Cleveland, Ohio, Marechal, Biebel, French & Bugg, Dayton, Ohio, on the brief, Frederic B. Schramm, Cleveland, Ohio, of counsel.
Irvin V. Gleim, Edward M. Tritle, Dayton, Ohio, for appellee.
Before WEICK, Chief Judge, and PHILLIPS and EDWARDS, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the district court holding invalid certain patents on rearview mirror assemblies and brackets, and dismissing the complaint charging defendant with unfair competition.


2
The district court ruled that the patents in suit were anticipated by the manufacture and sale of similar items by one William E. Jacobs more than a year prior to the date of filing of applications, and that these patents are void for lack of invention.


3
The case has been presented to this court upon briefs and oral arguments.


4
Upon consideration, we find no error in the judgment of the district court, which is affirmed upon the basis of the opinion of the district judge reported in 228 F. Supp. 359 (S.D. Ohio).